DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-18, 24-25, and 31-32 have been amended. Claims 17-21, 23-28, and 30-35 are pending and have been examined.

Response to Arguments/Amendments
The prior claim objections are withdrawn in view of the claim amendments. 
The double patenting rejection is maintained.
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
On p. 11 of the remarks, Applicant essentially argues that cited art of record Irvine, Pereira, and Qureshi each individually fail to teach “providing different user-specific app listings based on user identifier and corresponding group membership or access to the user-specific listing via multiple service environments within the on-demand services environment.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Irvine reference is relied upon to generally disclose providing access to a listing of apps based on a user identifier and specific to a group to which the user belongs. The Pereira reference is relied upon to specifically teach a 
Further arguments on pp. 12-13 of Applicant’s remarks are essentially based upon previous arguments and are not persuasive for the same reasons indicated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19, 24-26, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,209,973 (hereinafter “973”) in view of “Enabling Mobile Apps with IBM Worklight Application Center” by Irvine and Maddocks (“Irvine”) and U.S. Patent Application Publication 2013/0346268 by Pereira et al. (“Pereira”).

For example, with respect to claim 17, the ‘973 patent claims the following:
17. A method for providing app listings within an on-demand services environment provided by one or more processors coupled with at least one memory device, the method comprising:  See ‘973, claim 1, e.g. “1. A method for providing private app listings within an on-demand services environment provided by one or more processors coupled with at least one memory device.”
providing, with the one or more processors, to a remote device, access from two or more service environments within the on-demand service environment to a user-specific customized listing of apps via each of the two or more service environments, wherein the listing of apps is stored in a database within the on-demand services environment,
providing, with the one or more processors, to a remote device, access from two or more service environments within the on-demand service environment to a … customized listing of apps via each of the two or more service environments, wherein the listing of apps is stored in a database within the on-demand services environment, See ‘973, claim 1, e.g. “providing access to a listing of apps, with the one or more processors, to a remote device based on a tenant ID associated with the user, wherein the listing of apps for each tenant ID is controlled by an administrative entity associated with each respective tenant ID and the listing of apps is stored in a database within the on-demand services environment”. Also see ‘973, claim 6, e.g. “wherein the listing of apps is provided to users of multiple on-demand services environments corresponding to the same organization.”
user-specific listing. However, Irvine teaches this. See Irvine, p. 53, section 3.1.5, “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups. Access control is defined by an access control list (ACL), at the application level and not at the version level.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the app listing of the ‘973 patent with Irvine’s user-specific listing in order to control access of an app as suggested by Irvine (see section 3.1.5).
the listing of apps provided is based on an identifier associated with a user of the remote device and the listing of apps is specific to … [a group] to which the user belongs within the on-demand services environment, and based on an authorization utilized by the user to access the on-demand services environment without an additional authorization specific to the listing of apps; See ‘973, claim 1, e.g. “… a tenant ID associated with the user … wherein the listing of apps provided to the remote device is based, at least in part, on tenant ID so that the on-demand services environment provides tenant-specific listings of apps for individual users of the on-demand services environment where the listings include at least apps that are specific to the corresponding tenant and not available to other tenants, and wherein the listing of apps provided to the remote device are based on an authorization utilized to access the on-demand services environment without an additional authorization and further wherein at least a portion of the apps are for multiple platform types;”
two or more groups. However, Pereira teaches this. See Pereira, Fig. 1, elements 132, 136, and 136, depicting a listing of apps specific to at least 3 groups. Also see ¶ 0036, e.g. “the executive vice-president of marketing may be shown and provided all applications assigned to the marketing department and all application for C-level executives.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the app listing of ‘973 with Pereira’s multiple groups in order to allow management of applications as suggested by Pereira (see at least ¶ 0025).
receiving a request, with the one or more processors, from the remote device for a selected app from the user-specific customized listing of apps; See ‘973, claim 1, e.g. “receiving download request, with the one or more processors, from the remote device for a selected app from the listing”.
granting access, with the one or more processors, to the remote device for the selected app in response to the request, wherein the access for the selected app is associated with the identifier for the user of the remote device; See ‘973, claim 1, e.g. “… a tenant ID associated with the user … granting download access, with the one or more processors, to the remote device for a selected app in response to the download request, wherein the download access is associated with the tenant ID for the remote device”.
receiving, with the one or more processors, from the remote device, a request for authorization to use the selected app; and See ‘973, claim 1, e.g. “receiving, with the one 
transmitting, with the one or more processors, authorization to use the selected app if the user of the remote device is authorized to use the selected app. See ‘973, claim 1, e.g. “transmitting, with the one or more processors, authorization to use the selected app if the remote device is authorized to use the selected app”.

Claims 20-21, 27-28, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,209,973 (hereinafter “973”) in view of Irvine, Pereira, and United States Patent Application Publication 2013/0304637 by McCabe et al. (“McCabe”). 

For example, with respect to claim 20, the limitations of parent claim 17 are addressed in the above rejection of claim 17 over 973. The ‘973 patent does not expressly claim the limitations of claim 20. However, McCabe teaches the following:
20. The method of claim 17 wherein authorization is further dependent upon assessed risk associated with the remote device. See McCabe, ¶ 0029, e.g. “For example, the data in the risk database may indicate that the IP address associated with the enhanced authorization information (e.g. user computing device) has been used to commit fraud in the past.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the authorization of the .

Claims 23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,209,973 (hereinafter “973”) in view of Irvine, Pereira, and United States Patent Application Publication 2013/0247005 by Hirsch et al. (“Hirsch”). 

For example, with respect to claim 23, the limitations of parent claim 17 are addressed in the above rejection of claim 17 over 973. The ‘973 patent does not expressly claim the limitations of claim 23. However, Hirsch teaches the following:
23. The method of claim 17 wherein the listing of apps is further dependent upon app type. See Hirsch, ¶ 0105, e.g. “associate the app with one or more predefined app categories included in a digital distribution platform or to allow end users to search for the app using keyword searches.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the app listing of ‘973 with Hirsch’s app categories in order to allow users to search for an app as suggested by Hirsch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-18, 24-25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over “Enabling Mobile Apps with IBM Worklight Application Center” by Irvine and Maddocks (“Irvine”) in view of U.S. Patent Application Publication 2013/0346268 by Pereira et al. (“Pereira”), United States Patent Application Publication 2014/0298404 by Qureshi (“Qureshi”) and United States Patent Application Publication 2016/0301699 by Wang et al. (“Wang”).

In regard to claim 17, Irvine discloses:
17. A method for providing app listings within an on-demand services environment provided by one or more processors coupled with at least one memory device, the method comprising: See Irvine, Fig. 1-4 on p. 6, depicting a private app store providing app listings. Also see p. 58, Fig. 3-19, depicting user “Joe Smith” associated with group “wldevteam.” Additionally, Irvine describes operation using standard technologies such as Java, Javascript, Android, iOS, etc. (see sections 1.1 and 1.3 on pp. 2, 4, and 5). The use of such technologies implicitly requires the use of processors and memory in order to provide an execution environment to interoperate with each element.
providing, with the one or more processors, to a remote device, access from two or more service environments within the on-demand service environment to a user-specific customized listing of apps via each of the two or more service environments, wherein the listing of apps is stored in a database within the on-demand services environment, See Irvine, section 2.3.1, p. 36, “To create two new groups for mapping to roles within Worklight Application Center … 3. In the Group name field, enter wladmins. … 6 In the Group name field, enter wlusers.” Also see Irvine, p. 53, section 3.1.5, “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups. Access control is defined by an access control list (ACL), at the application level and not at the version level.” Also see p. 68, section 3.2.3 “Views in the mobile client”, e.g. “Catalog: Lists application that are available to install.” Also see p. 70, e.g. “Catalog or All Applications view.” Also see section 2.2.2 “Database configuration,” describing the use of databases to store apps. Note that the terms “wladmins” and “wlusers” suggests multiple service environments. However, even if such terms fail to fully disclose service environments, Pereira provides additional teaching regarding providing app listings from multiple service environments. See Pereira, ¶ 0036, e.g. “For example, the administrator may first select a "marketing" group and then select a number of applications for that group (e.g., contact managers, travel applications, etc.). The administrator may then switch to an "engineering" group and select a plurality of other applications, some of which may be the same as those selected for the marketing group and some that may be different.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s group membership with Pereira’s service environments in order to provide applications based on a user's identified role within the organization as suggested by Pereira.
the listing of apps provided is based on an identifier associated with a user of the remote device and the listing of apps is specific to … [a group] to which the user belongs within the on-demand services environment, and based on an authorization utilized by the user to access the on-demand services environment … specific to the listing of apps; See Irvine, see p. 36, describing the relationship of users with corresponding groups. Also see p. 58, Fig. 3-19, depicting user “Joe Smith” associated with group “wldevteam.” Also see Irvine, section 3.1.5 on p. 53, e.g. “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups.” Also see section 3.2.3, p. 69-70, e.g. “User name and password: These fields are for the user name and password required for you to access the Application Center … Catalog or All Applications view … This list is limited to applications for your device family.” Also, see section 3.2.3 as cited above, e.g., “Catalog: Lists application that are available to install.”
While generally describing the ability to associate a user with a group, Irvine does not expressly disclose listing apps specific to two or more groups. However, Pereira teaches this. See Pereira, Fig. 1, elements 132, 136, and 136, depicting a listing of apps specific to at least 3 groups. Also see ¶ 0036, e.g. “the executive vice-president of marketing may be shown and provided all applications assigned to the marketing department and all application for C-level executives.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s user/group app listing with Pereira’s multiple groups in order to allow management of applications as suggested by Pereira (see at least ¶ 0025).
without an additional authorization. However, Qureshi teaches the use of a “single sign- on” which grants access to multiple enterprise resources based on a single credential, i.e. without additional authorization. See Qureshi, ¶ 0155, e.g. “the computing device may receive a single sign-on credential, and the single sign-on credential may be linked to and/or otherwise associated with a particular user of the computing device and/or a particular user account (which may, e.g., be utilized in accessing and/or using the computing device and/or other resources, such as enterprise resources and/or other network resources).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s credentials with Qureshi’s single sign-on in order to access multiple enterprise resources without user involvement as suggested by Qureshi (see ¶ 0158).
receiving a request, with the one or more processors, from the remote device for a selected app from the user-specific customized listing of apps; See Irvine, section 3.1.5 on p. 53, e.g. “You can decide whether to allow installation of an application on mobile devices by any user or whether to limit installation to specific users and groups.” Also see Irvine, p. 70, section 3.2.4, "Install."
granting access, with the one or more processors, to the remote device for the selected app in response to the request, wherein the access for the selected app is associated with the identifier for the user of the remote device; See Irvine, p. 70, section 3.2.1, step 3, e.g. “Tap Install to confirm installation of the application and wait for the installation progress to complete.” Also see Irvine, section 3.1.5 on p. 53, e.g. “You can 
receiving, with the one or more processors, from the remote device, a request … to use the selected app; and See Irvine, section 3.2.4 on p. 70, e.g. “In the mobile client Catalog view, tap the name of the application you want to install. The application properties and action data are retrieved from the server.” Irvine does not expressly disclose a request for authorization. However, Wang teaches an authorization request to use an app. See Wang, fig. 1, element 103, e.g. “authorization request.”
transmitting, with the one or more processors, authorization to use the selected app if the user of the remote device is authorized to use the selected app. See Irvine, section 3.1.5 on p. 53-54, e.g. “unrestricted access.” Also see Wang, Fig. 1, element 104, e.g. "an authorization file, which is returned by the application server." 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Irvine’s access control list with Wang’s authorization request in order to enable a user to use a paid application as suggested by Wang (see ¶ 0007).

In regard to claim 18, Irvine also discloses:
18. The method of claim 17 wherein the listing of apps further provides an app-specific social media feed for the selected app that allows the user of the remote device to interact with other users of the app or developers of the app. See Irvine, section 3.1.8, e.g. “application feedback.” 

In regard to claim 24, Irvine discloses:
24. A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to provide app listings within an on-demand services environment provided by one or more processors coupled with at least one memory device in which users can only access authorized data, when executed, are configurable to cause the one or more processors to:  See Irvine, p. 11, section 2.2.1, describing prerequisites including e.g. “Windows Server 2008 Service Pack 2.” Also see section 2.2.3 describing installation of the Application Center software. The Windows operating system and associated application software inherently require some form of computer-readable medium with instructions executed by processors coupled with memory in order to operate. All further limitations have been addressed in the above rejection of claim 17.

In regard to claim 25, parent claim 24 is addressed above. All further limitations have been addressed in the above rejections of claim 18. 

In regard to claim 31, Irvine discloses:
31. A system having one or more processors to provide app listings within an on-demand services environment provided by one or more processors coupled with at least one memory device in which users can only access authorized data the one or more processors configurable to: See Irvine, p. 11, section 2.2.1, describing prerequisites 

In regard to claim 32, parent claim 31 is addressed above. All further limitations have been addressed in the above rejection of claim 18. 

Claims 19, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine, Pereira, Qureshi and Wang as applied above, and further in view of United States Patent Application Publication 2010/0262619 by Zargahi et al. (“Zargahi”).

However, Zargahi teaches this. See Zargahi, Fig. 3, element 332 and ¶ 0041, e.g. “Continuing with FIG. 3, the application ratings and reviews-related metadata 330 [sic] may comprise feedback from media reviews, user reviews, and any other suitable source of user feedback related to specific applications. This may allow a user to view reviews and ratings for a selected application, and also may allow a user to search for applications based upon an application's ratings.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 

In regard to claim 19, Irvine, Qureshi and Wang does not expressly teach the claimed limitations. However, Zargahi teaches the following:
19. The method of claim 17 wherein the listing of apps is provided by language to multiple political jurisdictions. Zargahi teaches providing apps according to language to multiple geographic/legal operating spaces. See ¶ 0028. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Irvine’s app listing with Zargahi’s language and geographic/legal operating spaces in order to provide applications that can be configured to run properly on a particular device according to such limits as suggested by Zargahi.

In regard to claims 26 and 33, parent claims 24 and 31 are addressed above, respectively. All further limitations have been addressed in the above rejection of claim 19. 

Claims 20-21, 27-28, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine, Pereira, Qureshi and Wang as applied above, and further in view of United States Patent Application Publication 2013/0304637 by McCabe et al. (“McCabe”).


20. The method of claim 17 wherein authorization is further dependent upon assessed risk associated with the remote device. See McCabe, ¶ 0029, e.g. “For example, the data in the risk database may indicate that the IP address associated with the enhanced authorization information (e.g. user computing device) has been used to commit fraud in the past.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s authorization with McCabe’s risk data in order to determine whether to approve or decline an authorization request as suggested by McCabe (see ¶ 0029).

In regard to claim 21, Irvine, Qureshi and Wang does not expressly disclose the claimed limitations. However, McCabe teaches the following:
21. The method of claim 17 wherein authorization is further dependent upon assessed risk associated with the user. See McCabe, ¶ 0029, e.g. “For example, the data in the risk database may indicate that the IP address associated with the enhanced authorization information (e.g. user computing device) has been used to commit fraud in the past.” Also see ¶ 0034, e.g. “For example, an IP address known to be associated with a user computer associated with a known user may grant a higher confidence that the user is in fact intentionally using their transaction account in this transaction”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s authorization with McCabe’s risk data in 

In regard to claims 27-28 and 34-35, parent claims 24 and 31 are addressed above, respectively. All further limitations have been addressed in the above rejections of claims 20-21, respectively. 

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine, Pereira, Qureshi and Wang as applied above, and further in view of United States Patent Application Publication 2013/0247005 by Hirsch et al. (“Hirsch”).

In regard to claim 23, Irvine, Qureshi and Wang do not expressly teach the claimed limitations. However, Hirsch teaches the following:
23. The method of claim 17 wherein the listing of apps is further dependent upon app type. See Hirsch, ¶ 0105, e.g. “associate the app with one or more predefined app categories included in a digital distribution platform or to allow end users to search for the app using keyword searches.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Irvine’s app listing with Hirsch’s app categories in order to allow users to search for an app as suggested by Hirsch.

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121